Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) Investor Presentation January 10, 2012 2 Investment Summary §Significant long-term organic growth opportunities in Aerospace and Industrial Distribution §High margin Aerospace business benefiting from increasing commercial aircraft build rates §Stable defense platforms with incremental revenue coming from new programs (e.g. A-10, AH-1Z, F-35) §Industrial Distribution business growing organically, gaining scale via acquisitions, and adding complementary product lines §Investing in new product development, new product applications, acquisitions and technology for long-term growth §Strong balance sheet to drive growth and strategic initiatives §Experienced management team 3 Distribution 63% Aerospace 37% 2010 Sales §Kaman Corporation is a diversified company that conducts business in the aerospace and industrial distribution markets §The Company has two segments –Industrial Distribution •Third largest distributor in the power transmission/motion control/fluid power market •Offers over four million SKUs to over 50K customers via 230 locations –Aerospace •Manufacturer and subcontractor in the global commercial and military aerospace and defense market •Diverse customer base of government divisions and blue chip customers §Publicly listed on NASDAQ with a market capitalization of $733 million as of December 31, 2011 §2011 Expected sales of $1.5 billion(2); 4,800 Employees Corporate Overview (1) Operating profit after depreciation and before interest and corporate charges (2) Based on 11/2/2011 Outlook Distribution 31% Aerospace 69% 2010 Segment Operating Income (1) 4 Nine Months YTD 10/01/2010 Nine Months YTD 09/30/2011 Change Sales $ 1,119 +17.4% Earnings per share +78.5% Free cash flow -131.0% Market capitalization +9.6% Price per share $ 25.83 $ 27.85 +7.8% (In millions except per share amounts) (1)Adjusted - excludes look back interest benefit of $6.6 million pretax ($0.17 per share per share, net of tax) and an aerospace contract settlement of $2.0 million pretax ($.05 per share, net of tax). (2)Adjusted - excludes $2.4 million pretax ($0.07 per share, net of tax) benefit associated with the death of a former executive Key Metrics 5 AEROSPACE 2011 Sales $560 Million (11/2/2011 Outlook) 6 Aerospace OBJECTIVE: §$1 billion in sales by 2014 / margins in the “high teens” STRATEGY: §DEPTH - Size/financial strength to address larger, integrated work packages from primes/OEM’s and Tier 1’s §DIVERSITY - Balance portfolio thru increased commercial content §DIFFERENTIATION - Continue to move from build-to-print to design- and-build for higher margins and more defensible positions §DEVELOPMENT - Increased, focused investments in our people and infrastructure to increase capabilities and support improved performance 7 Aerospace Business Drivers §Continued outsourcing trend by OEMs and Super Tier 1s to increase flexibility and lower costs §High margin specialty bearing and aerostructure businesses positioned to capitalize from significant ramp in commercial build rates at Boeing and Airbus §Defense platforms provide exposure to key vertical lift and reset programs §Legacy prime contractor capabilities provide attractive outsourcing alternatives to today’s helicopter and fixed wing aircraft OEMs 8 Defense Commercial Business/Regional $487M 2011 Expected(1) $560M +≈15% Aerospace Sales (1) Based on 11/2/2011 Outlook 9 Fixed trailing edge Fuel tank access doors Top covers Red denotes bearing products Nose landing gear Rudder Main landing gear Flaps Horizontal stabilizer Door assemblies Engine/thrust reverser Aircraft Programs/Capabilities Flight controls Doors 10 Manufacture of cockpit Blade erosion coating Manufacture and assembly of tail rotor pylon Manufacture, sub assembly and joining of fuselage Blade manufacture, repair and overhaul Driveline couplings Bushings Flight control bearings Aircraft Programs/Capabilities Red denotes bearing products 11 §Teamed with Lockheed Martin to develop an unmanned military version of the Kaman K-MAX commercial helicopter §Lockheed Martin / Kaman team working under a $45.8 million contract for the evaluation of unmanned aircraft systems by the USMC -Two aircraft delivered under this program to the USMC -Successfully completed a five-day Quick Reaction Assessment (QRA) in August 2011 -USMC aircraft are currently performing unmanned cargo resupply missions in Afghanistan §Lockheed Martin awarded $47 million Army contract for unmanned K-MAX development Unmanned K-MAX® 12 Aerospace - Budget Impact on Defense Programs §Defense business is comprised of programs largely unaffected by proposed budget cuts –UH-60 BLACK HAWK - relatively stable demand –Joint Programmable Fuze - backlog into 2013, foreign demand, continued sole source –F-35 (Joint Strike Fighter) - incremental business at any production level –A-10 - reset, new business (approximately $20M per year) –AH-1Z - new business (up to $10M per year) –C-17 - firm backlog into 2013, potential for additional foreign orders 13 Projected Deliveries % Increase Boeing 777 75 +33% Boeing 747 15 24 +60% Boeing 737 +29% Boeing 787 11 + 964% Airbus A320 +11% Airbus A380 24 28 +17% Airbus A350 0 21 - Source:Jefferies Estimates Positioned to Benefit from Ramp in Commercial Production 14 Other Growth Programs §A-10 re-wing §F-35 (Joint Strike Fighter) §Bell Helicopter –AH-1Z –Commercial §Learjet 85 15 16 Acquisition of Vermont Composites §Acquired November 4, 2011 §A leader in the design and manufacture of composite aerostructures and advanced composite medical equipment §Major platforms: -V-22 Osprey -P-8 Poseidon -C-130 Hercules -MH-60 BLACK HAWK -Various UAV’s §Expected 2011 annual sales of $32 million §230 employees in Bennington, VT 17 NOW FUTURE/VISION (1) Based on 11/2/2011 Outlook Aerospace Strategic Transition $560 Million sales(1) $1 Billion sales 15.3% to 15.5% Operating margin(1) “High Teens” operating margin 60% Build-to-print70% Design-and-build 65% Defense50% Defense/50% Commercial Tier II/III SupplierSuper Tier II Small, independent businessesIntegrated, coordinated, synergistic business Primarily domesticMulti-national Competing on cost and manufacturingCompeting on design-and-build capability manufacturing capability, and Intellectual Property 18 INDUSTRIAL DISTRIBUTION 2011 Sales $950 Million (11/2/2011 Outlook) 19 §Third largest industrial distribution firm serving the $23 billion power transmission / motion control market. §230 locations and 5 distribution centers §Major product categories: –Bearings –Mechanical and electrical power transmission –Fluid Power –Motion control –Automation –Material handling §Metrics: –$470,000 sales per employee (2010) –2,100 employees (approximately one third outside sales) –4.0 million SKUs offered –50,000+ customers Industrial Distribution Overview 20 Industrial Distribution OBJECTIVE: §$1.5 billion in sales - 7% operating profit margin by 2014 STRATEGY: §SCALE/GROWTH - Broaden product offering organically and through acquisitions.Expand geographic footprint to enhance position in the national accounts market §PRODUCTIVITY - Recognize benefits from organizational realignment and implement multi-faceted technology investments §PROFITABILITY - Recognize sales and cost synergies from the eight acquisitions completed in 2010 and 2011.Enhance margins through new higher margin product lines, a focus on pricing management and leverage increased purchasing scale 21 Acquisition of Catching FluidPower, Inc. §Acquired December 15, 2011 §Distributor of a wide variety of product technologies including: hydraulic and pneumatic pumps, motors, valves, cylinders, manifolds, precision automation, instrumentation, hose and fittings, connectors, filtration products, seals and all other necessary fluid power components §Six locations in Illinois and Indiana 22 Product Category Bearings & Mechanical Power Transmission (BPT) Motion & Automation Control Fluid Power and Control % of 2011 Sales (approximate) 72% 16% 12% Business Unit Kaman Industrial Technologies (National) Minarik (National) Kaman Industrial Technologies (National) Catching (Regional) INRUMEC (Regional) Acquisitions since 2008 •Industrial Supply Corp. •Allied Bearings Supply •Plains Bearing •Fawick de Mexico •Minarik •Automation Technology •Target Electronic Supply •Catching FluidPower •INRUMEC Major Suppliers Major Product Categories 23 Executing Strategy and Building Network (10/14/11) (9/2/11) (4/15/11) 24 §Total 2011 sales are expected to be up approximately 15% to a record $950 million(1) over the prior year §Organic growth in 2011 was broad based –10 of top 10 product categories were up year-over-year –9 of top 10 end markets were up year-over-year –9 of top 10 states were up year-over-year (1 was down 1%) §Eight acquisitions completed in 2010 and 2011, accelerating the top line and building scale (added approximately $208 million in sales on a run rate basis) §2010 acquisitions have been twice as accretive as expected Growth Continues Q311 Operating profit margin was 5.0%, the seventh consecutive quarter of year-over-year improvement (1) Based on 11/2/2011 Outlook 25 Acquisition of Target Electronic Supply, Inc. §Acquired September 2, 2011 §Expected 2012 sales of about $20 million §A leader in the motion control systems market in New England with branches in MA, CT and NH §Adds motion control systems capabilities complementing Kaman’s power transmission and Minarik’s automation offerings in New England §Adds additional scale to drive cost efficiencies and increase leverage 26 Industrial Distribution Opportunities §Broaden product offering organically and through acquisition to win additional business from existing customers and gain market share §Enhance margins through new higher margin product lines, a focus on pricing management and leverage from higher sales §Expand higher margin fluid power business via Parker national reseller agreement §Recognize sales and cost synergies from the eight acquisitions completed in 2010 and 2011 §Expand geographic footprint through additional acquisitions to enhance Kaman’s position in the competition for national accounts §Improve productivity through technology investments to enhance return on sales 27 Kaman Investment Merits §A Leading Market Position in Both Business Segments §Continued Focus on Profit Optimization, Increasing Cash Flows and Strengthening Competitive Position §Strong Liquidity and Conservative Financial Profile -Investment Grade Rating (BBB-/Stable) §Disciplined and Focused Acquisition Strategy §Experienced Management Team 28 APPENDIX 29 FINANCIAL SUMMARY 37% 2010 Sales $1.32 Billion 30 (1) Excludes a sales adjustment of $2.3 million related to a contract pricing settlement (2) Excludes a $2.0 million pretax adjustment related to a contract pricing settlement (3) Excludes the adjustment in note (2), which was $0.05 per share, net of tax; and a look back interest benefit of $6.6 million pretax ($0.17 per share, net of tax) Financial Highlights - Q3 31 (1) Excludes a sales adjustment of $2.3 million related to a contract pricing settlement (2) Excludes a $2.0 million pretax adjustment related to a contract pricing settlement (3) Excludes the adjustment in note (2), which was $0.05, net of tax; and a look back interest benefit of $6.6 million pretax ($0.17 per share, net of tax) (4) Excludes $2.4 million pretax ($0.07 per share, net of tax) benefit associated with the death of a former executive Financial Highlights - Nine Months YTD 32 (1)Adjusted - excludes $6.4 million goodwill impairment, $2.0 million aerospace contract settlement and $6.6 look-back interest benefit Financial Highlights - Full Year 2010 33 (In Millions) As of 9/30/2011 As of 12/31/10 As of 12/31/09 Cash and Cash Equivalents Notes Payable and Long-term Debt $ 149.7 $ 148.4 Shareholders’ Equity $ 399.4 $ 362.7 $ 312.9 Debt as % of Total Capitalization 27.3% 29.0% 16.9% Capital Expenditures Depreciation & Amortization 1 For the nine months ended 9/30/2011 Balance Sheet and Capital Factors 34 Forward Looking Statement This presentation contains forward-looking information relating to the Company's business and prospects, including the Aerospace and Industrial Distribution businesses, operating cash flow, and other matters that involve a number of uncertainties that may cause actual results to differ materially from expectations. Those uncertainties include, but are not limited to: 1) the successful conclusion of competitions for government programs and thereafter contract negotiations with government authorities, both foreign and domestic; 2) political conditions in countries where the Company does or intends to do business; 3) standard government contract provisions permitting renegotiation of terms and termination for the convenience of the government; 4) satisfactory conclusion to government inquiries or investigations regarding government programs; 5) domestic and foreign economic and competitive conditions in markets served by the Company, particularly the defense, commercial aviation and industrial production markets; 6) risks associated with successful implementation and ramp up of significant new programs; 7) potential difficulties associated with variable acceptance test results, given sensitive production materials and extreme test parameters; 8) management's success in increasing the volume of profitable work at theWichita facility; 9) successful resale of the SH-2G(I) aircraft, equipment and spare parts; 10) receipt and successful execution of production orders for the JPF U.S. government contract, including the exercise of all contract options and receipt of orders from allied militaries, as all have been assumed in connection with goodwill impairment evaluations; 11) satisfactory resolution of(i) the Company's litigation relating to the FMU-143 program and (ii) the Wichita subpoena matter; 12) continued support of the existing K-MAX® helicopter fleet, including sale of existing K-MAX® spare parts inventory; 13) cost estimates associated with environmental remediation activities at the Bloomfield, Moosup and New Hartford, CT facilities and our U.K. facilities; 14) profitable integration of acquired businesses into the Company's operations; 15) changes in supplier sales or vendor incentive policies; 16) the effects of price increases or decreases; 17) the effects of pension regulations, pension plan assumptions and future contributions; 18) future levels of indebtedness and capital expenditures; 19) continued availability of raw materials and other commodities in adequate supplies and the effect of increased costs for such items; 20) the effects of currency exchange rates and foreign competition on future operations; 21) changes in laws and regulations, taxes, interest rates, inflation rates and general business conditions; 22) future repurchases and/or issuances of common stock; and 23) other risks and uncertainties set forth in the Company's annual, quarterly and current reports,proxy statements and other filings with the SEC. Any forward-looking information provided in this presentation should be considered with these factors in mind. The Company assumes no obligation to update any forward-looking statements contained in this presentation. Contact: Eric Remington V.P., Investor Relations (860) 243-6334 Eric.Remington@kaman.com
